Citation Nr: 0627825	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-32 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for VA service-connected 
disability compensation benefits.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 decision by the RO in Manila, 
Philippines that determined that the appellant is not 
eligible for VA service-connected disability compensation 
benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is advised that in order to obtain the benefits 
he is seeking, he must demonstrate that he is a "veteran."  
Eligibility for VA benefits is governed by statutes and 
regulations that define an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24), 5103(a); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service-
department-certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and (d).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41(a), (d).  Under 38 C.F.R. §§ 
3.40 and 3.203, a claimant is not eligible for VA benefits 
based on Philippine service unless a United States service 
department documents or certifies his service.

The appellant's case was certified to the Board on February 
7, 2005.  Within 90 days, in April 2005, he submitted 
additional pertinent personnel records to the Board.  The RO 
has not yet reviewed this evidence.  The Board wrote to the 
appellant in June 2006 and asked him if he wanted to waive RO 
review of this evidence.  He was informed that if no response 
was received within 45 days, his case would be remanded to 
the RO for its review of the evidence.  No response has been 
received from the appellant.  Consequently, the case must be 
returned to the RO for its review of the aforementioned 
evidence and inclusion of the evidence in a supplemental 
statement of the case.  38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:
 
The RO should re-adjudicate the claim on 
appeal, with consideration of all 
additional evidence received since the 
November 2004 supplemental statement of 
the case.  If the claim is denied, the 
veteran should be issued a supplemental 
statement of the case, and given an 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


